Opinión disidente del
Juez Asociado Señor Negrón García,
a la cual se une el Juez Asociado Señor Rebollo López.
1-H
Este Tribunal no debería ser imagen de unos valores pro-cesales en crisis. Discrepamos de la resolución que ordena la remisión inmediata del mandato en este caso. Ese decreto prescinde injustamente del trámite y los términos para soli-citar reconsideración según fueron establecidos en la Regla 45 de nuestro Reglamento, 4 L.P.R.A. Ap. I-A.
*718Con respeto al criterio mayoritario, la resolución per se es festinada. Producto de una solicitud presentada ayer tarde por el Presidente de la Comisión Estatal de Elecciones —y de idéntico pedido en esta tarde mediante moción con-junta del Comisionado Electoral del Partido Popular Demo-crático (P.P.D.), Lcdo. Eudaldo Báez Galib, y el demandado Héctor L. Acevedo Pérez— implica una vez más un ejercicio discrecional ilimitado “sin darle ninguna oportunidad y sin observar el debido proceso de ley hacia las partes originales ... que aprisiona, en particular, a la litigante más afectada, la demandante González Suárez”, promovente de una acción separada e independiente de mandamus y da-ños y perjuicios contra la Comisión Estatal y otros (KPE-89-0274). Granados v. Rodríguez Estrada II, 124 D.P.R. 593, 618-619 (1989).
II
Al hacerlo hemos comprometido y limitado peligrosa-mente nuestro sentido de responsabilidad institucional en cuanto al ámbito temporal de nuestra jurisdicción apelativa. Bajo el desgastado vocablo de la “importancia” del caso ig-noramos otra vez unos términos configurativos de derechos sustantivos y procesales de las partes. El 29 de septiembre, inconstitucionalmente, la mayoría descartó el trámite de em-plazamiento personal para adquirir válidamente jurisdicción sobre mil ochocientos cuarenta y cinco (1,845) electores acu-mulados indebidamente como partes, y ahora, de un plu-mazo, lo hacen en cuanto al trámite de reconsideración ape-lativo.
De hecho, la resolución mayoritaria sólo podría expli-carse si, a priori, partimos de la premisa de que ninguna de las partes originales en el pleito de impugnación o en la de-manda de mandamus y daños y perjuicios —excepto la Co-misión Estatal de Elecciones, Acevedo Pérez y Báez Galib— pedirá la reconsideración. Confesamos que carecemos de la *719mágica bola de cristal para así anticiparlo, desconocemos el cimiento u origen de ese conocimiento y los fundamentos que pudieran aducir las partes perdidosas en abono de una re-consideración.
HH HH HH
La premura en remitir el mandato, por razones de tiempo, nos impide afinar otros conceptos. Basta tener pre-sente que la “señora González Suárez nunca ha tenido ni se le ha brindado la oportunidad de exponer, en foro judicial alguno, su posición respecto a la presente decisión de añadir a su caso —por vía de acumulación— mil ochocientos cua-renta y cuatro (1,844) nuevas partes. Cabe recordar de nuevo las siguientes palabras iluminadoras del Juez Frankfurter, citadas en el análisis del Prof. L.H. Tribe en su obra American Constitutional Law, Mineola, Ed. Foundation Press, 1978, Sec. 10-7, pág. 503: ‘“la validez y autoridad moral de una conclusión depende en gran medida de la manera en que se llegó a ella.... Ningún instrumento mejor ha sido diseñado para arribar a la verdad que el ofrecer a una persona en peligro de sufrir una pérdida seria, notificación del caso en su contra y oportunidad para enfrentarlo. Tampoco se ha encontrado una mejor manera para generar el senti-miento tan importante para un gobierno popular, que se ha hecho justicia”.’ (Traducción nuestra.)” (Énfasis en el original.) Granados v. Rodríguez Estrada II, supra, pág. 674.
A fin de cuentas, el mandato no es otra cosa que el “medio oficial [y regular] de que nos valemos para comunicar al tribunal de instancia la disposición qué hemos hecho de la sen-tencia [o resolución] objeto de revisión y de ordenarle el cumplimiento con los términos de nuestra actuación”. Pueblo v. Tribunal de Distrito, 97 D.P.R. 241, 246 (1969). Véase Pan American v. Tribunal Superior, 97 D.P.R. 447, 451 (1969). Sólo procede ministerialmente cuando ha transcu-rrido el término de diez (10) días laborables que tienen las partes para solicitar una reconsideración. Regla 45 de nuestro Reglamento, supra. Asumiendo que —por interacción de *720la Regla 50 del Reglamento del Tribunal Supremo, 4 L.P.R.A. Ap. I-A— dicho término pudiera ser discrecional-mente disminuido o, en situaciones extremas, eliminado, ello aquí es improcedente. Bajo el lenguaje de la Regla 50, supra, no sirve a “los mejores intereses de todas las partes” (énfasis suplido), como tampoco necesariamente significa un “más justo y eficiente despacho”.
En este recurso, el término para solicitar reconsidera-ción de la decisión de 29 de septiembre se cumple —una vez descontados los días feriados comprendidos— el próximo 16 de octubre. ¿Por qué entonces, prudencialmente, ante la de-cisión dividida y fundamentada en una votación cerrada de cuatro a tres (4-3) Jueces de este Foro, no esperar su venci-miento o requerirle a las restantes partes que no han compa-recido que expongan su posición al respecto? Con marcha en retroceso en el ámbito procesal no se avanza hacia la supera-ción de nuestra democracia.